DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 01/19/2021 is acknowledged.
Claims 1-4 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Marking Instrument for Automated Shoe Assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US Patent 8,966,775; IDS dated 02/12/2020 US Patent Cite No. 2; hereinafter Regan).
With regards to claim 5, Regan teaches a method for automatically drawing a bite line on a shoe upper (FIG. 6) comprising:
accessing from a computing device (105; FIG. 1; col. 2, lines 55-65) a digital set of data representing a digital bite line (step 640; col. 5, lines 40-50);
utilizing a robotic arm (100) to support a marking instrument (150; FIG. 1);
actuating the robotic arm to physically mark on the shoe upper a bite line (step 630; col. 5, lines 30-39, the physical bite line representing the digital set of data (col. 5, lines 45-50);
maintaining an angle between the marking instrument and a surface of the shoe upper (FIG. 1 shows 150 is at an angle between the shoe upper 112).
However, Regan is silent regarding (italicized portion highlights limitation not taught) the method comprising maintaining an angle in the range of 45 degrees to 75 degrees between the marking instrument and a surface of the shoe upper.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, the angle between the marking instrument and the surface of the shoe upper is at least dependent on the shape of the shoe upper, the type of tip 201 of the marking instrument 150, and how a user positioning the tip 201 relative to the shoe upper (FIG. 3, col. 4, lines 43-52).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum angle(s) of the marking instrument and a 
With regards to claim 6, Regan teaches the method of claim 5 wherein the angle of engagement between the marking instrument and the shoe upper is maintained in the range of 55 degrees to 65 degrees (find the optimum angle(s) of the marking instrument and a surface of the shoe upper as taught by Regan including maintaining the angle in the range of 55-65 degrees with reasonable expectation of marking the shoe upper as originally intended).
With regards to claim 7, Regan teaches the method of claim 6 wherein the angle of engagement between the marking instrument and the shoe upper is maintained at 60 degrees (find the optimum angle of the marking instrument and a surface of the shoe upper as taught by Regan including maintaining the angle at 60 degrees with reasonable expectation of marking the shoe upper as originally intended).
With regards to claim 8, Regan teaches the method of claim 5, further comprising: changing between a permanent marking instrument and a temporary marking instrument (col. 3, line 61 to col. 4, line 12).
With regards to claim 9, Regan teaches the method of claim 5 wherein the angle between the marking instrument (150) and the surface of the shoe upper (112) is positioned so that a non-marking end of the marking instrument (end of 150 attached at 149; FIG. 1) leads a marking end (end with tip 201) of the marking instrument (150) as the marking instrument is moved by the robotic arm in the direction of travel about the shoe upper (the marking instrument 150 is attached at 149, when the robotic arms move, 149 would lead the stylus and subsequently the tip 201).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US Patent 8,966,775; IDS dated 02/12/2020 US Patent Cite No. 2; hereinafter Regan) in view of Non-Patent Literature (ahouokul, “Spring loaded CNC Penholder for Rapidograph technical pens”, http://www.instructables.com/id/Spring-loaded-CNC-Penholder-for-Rapidograph-techni/, Published July 10, 2014; hereinafter NPL).
With regards to claim 10, Regan teaches the method of claim 5.  However, Regan is silent regarding the method wherein the marking instrument is movable with respect to a distal end of the robotic arm.
NPL teaches a method of making a pen holder (features 1 and 2 of image on page 3) wherein the marking instrument (feature 3 of image on page 3) is movable relative to the holder (page 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pen holder as taught by NPL to hold the stylus 150 of Regan while attached at feature 149 (FIG. 1, Regan) in order to “not changing the lineweight with altering pressures on the pen” (page 2; NPL). 
With regards to claim 11, Regan, in view of NPL, teaches the method of claim 10 wherein the marking instrument (150; Regan) is biased (via spring loaded holder of NPL) towards the surface of the shoe upper (112; Regan) so that the marking instrument (150; Regan) maintains contact with the surface of the shoe upper as the robotic arm (100; Regan) moves around the upper.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853